PER CURIAM:*
IT IS ORDERED that appellee’s motion to reform the judgment dated August 20, 2015, by adding that the reduction in sen-*818tenee under 18 U.S.C. § 3582 also applies to reducing count 2 to 110 months, is GRANTED.
IT IS FURTHER ORDERED that ap-pellee’s motion to affirm the judgment as modified is GRANTED.
IT IS FURTHER ORDERED that ap-pellee’s alternative motion for an extension to file its brief is DENIED as unnecessary.

 Pursuant to 5th CIR. R. 47.5, the court has determined that this opinion should not be *818published and is not precedent except under the limited circumstances set forth in 5th CIR. R. 47.5.4.